Exhibit 10.19

AMENDMENT TO SEVERANCE AGREEMENT

This AMENDMENT TO SEVERANCE AGREEMENT, dated as of March 4, 2009, modifies the
terms and conditions of the SEVERANCE AGREEMENT between I-many, Inc. (the
“Company”) and Michael Zuckerman (“Executive”), dated as of March 8, 2007 (the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Agreement. Any term or
condition of the Agreement in conflict with the terms or conditions of this
Amendment shall be deemed to be specifically and expressly superseded by the
provisions hereof.

A. In Section 2.1(b)(ii) of the Agreement (“Termination by the Company following
Change in Control—Severance”), the phrase “… severance equal to twelve
(12) months …” is hereby deleted and replaced with “… severance equal to six
(6) months ….”

B. Change of Control Bonus.

1. For all purposes of this Agreement, a “Change in Control” is defined as the
consummation of any of the following transactions: (i) any merger or
consolidation which results in the voting securities of the Company outstanding
immediately prior thereto representing immediately thereafter (either by
remaining outstanding or by being converted into voting securities of the
surviving or acquiring entity) less than a majority of the combined voting power
of the voting securities of the Company or such surviving or acquiring entity
outstanding immediately after such merger or consolidation; (ii) any sale of all
or substantially all of the assets of the Company; or (iii) the complete
liquidation of the Company.

2. No later than 60 days following a Change in Control of the Company, the
Company shall pay Executive a lump-sum amount equal to six (6) months of
Executive’s annualized base salary (excluding bonuses) in effect as of the date
of the Change in Control, less applicable deductions and withholdings (the
“Change in Control Bonus”). In the event the Company has terminated Executive’s
employment pursuant to subsection 2.1(a)(1), 2.1(a)(2), 2.1(a)(3) or 2.1(a)(4)
above within 90 days before the consummation of a Change in Control, Executive
shall be entitled to the Change in Control Bonus notwithstanding such employment
termination, provided Executive has signed a general release of claims against
the Company substantially in the form of the agreement and general release
attached at Exhibit A (except that Executive shall not be required to release
the Company from claims for payment of the Change in Control Bonus before it has
been paid).

C. All other terms of the Agreement shall remain unmodified by this Amendment.

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
in duplicate originals.

 

I-MANY, INC.

     EXECUTIVE By:  

/s/    JOHN A. RADE        

    

/s/    MICHAEL ZUCKERMAN        

  John A. Rade      Michael Zuckerman   Chief Executive Officer     